Exhibit 10.02

 

EXECUTION COPY

 

$500,000,000

 

 

CREDIT AGREEMENT

 

 

among

 

 

NORTHERN STATES POWER COMPANY,

 

as Borrower,

 

 

The Several Lenders from Time to Time Parties Hereto,

 

 

THE BANK OF NEW YORK,

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, and

 

 

WELLS FARGO, NATIONAL ASSOCIATION

 

as Documentation Agents,

 

 

BARCLAYS BANK PLC,

 

as Syndication Agent, and

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

Dated as Of December 14, 2006

 

 

 

J.P. MORGAN SECURITIES INC. and BARCLAYS CAPITAL,

 

as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

15

 

 

 

SECTION 2.

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

16

 

 

 

2.1

Revolving Commitments

16

2.2

Procedure for Revolving Loan Borrowing

17

2.3

Fees

17

2.4

Termination or Reduction of Revolving Commitments

18

2.5

Optional Prepayments

18

2.6

Conversion and Continuation Options

18

2.7

Limitations on Eurodollar Tranches

19

2.8

Interest Rates and Payment Dates

19

2.9

Computation of Interest and Fees

19

2.10

Inability to Determine Interest Rate

20

2.11

Pro Rata Treatment and Payments

20

2.12

Requirements of Law

21

2.13

Taxes

22

2.14

Indemnity

24

2.15

Change of Lending Office

24

2.16

Replacement of Lenders

25

2.17

Extension of Revolving Termination Date

25

 

 

 

SECTION 3.

LETTERS OF CREDIT

26

 

 

 

3.1

L/C Commitment

26

3.2

Procedure for Issuance of Letter of Credit

26

3.3

Fees and Other Charges

27

3.4

L/C Participations

27

3.5

Reimbursement Obligation of the Borrower

28

3.6

Obligations Absolute

28

3.7

Letter of Credit Payments

29

3.8

Applications

29

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

29

 

 

 

4.1

Financial Condition

29

4.2

No Change

29

4.3

Existence; Compliance with Law

30

4.4

Power; Authorization; Enforceable Obligations

30

4.5

No Legal Bar

30

4.6

Litigation

30

 

--------------------------------------------------------------------------------


 

4.7

Ownership of Property; Liens

31

4.8

Taxes

31

4.9

Federal Regulations

31

4.10

ERISA

31

4.11

Investment Company Act; Other Regulations

32

4.12

Use of Proceeds

32

4.13

Accuracy of Information, etc

32

4.14

Solvency

32

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

32

 

 

 

5.1

Conditions to Initial Extension of Credit

32

5.2

Conditions to Each Extension of Credit

33

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

34

 

 

 

6.1

Financial Statements

34

6.2

Certificates; Other Information

34

6.3

Payment of Obligations and Taxes

35

6.4

Maintenance of Existence; Compliance

35

6.5

Maintenance of Property; Insurance

35

6.6

Inspection of Property; Books and Records; Discussions

36

6.7

Notices

36

6.8

Ownership of Significant Subsidiaries

36

6.9

Scope of Business

36

6.10

Significant Subsidiaries

37

 

 

 

SECTION 7.

NEGATIVE COVENANTS

37

 

 

 

7.1

Ratio of Funded Debt to Total Capital

37

7.2

Liens

37

7.3

Fundamental Changes

37

7.4

Disposition of Property

38

7.5

Transactions with Affiliates

38

7.6

Swap Agreements

38

7.7

Clauses Restricting Subsidiary Distributions

38

 

 

 

SECTION 8.

EVENTS OF DEFAULT

38

 

 

 

SECTION 9.

THE AGENTS

41

 

 

 

9.1

Appointment

41

9.2

Delegation of Duties

41

9.3

Exculpatory Provisions

41

9.4

Reliance by Administrative Agent

41

9.5

Notice of Default

42

9.6

Non-Reliance on Agents and Other Lenders

42

9.7

Indemnification

43

 

--------------------------------------------------------------------------------


 

9.8

Agent in Its Individual Capacity

43

9.9

Successor Administrative Agent

43

9.10

Documentation Agents and Syndication Agents

44

 

 

 

SECTION 10.

MISCELLANEOUS

44

 

 

 

10.1

Amendments and Waivers

44

10.2

Notices

44

10.3

No Waiver; Cumulative Remedies

46

10.4

Survival of Representations and Warranties

46

10.5

Payment of Expenses and Taxes

46

10.6

Successors and Assigns; Participations and Assignments

47

10.7

Adjustments; Set-off

49

10.8

Counterparts

50

10.9

Severability

50

10.10

Integration

50

10.11

GOVERNING LAW

50

10.12

Submission To Jurisdiction; Waivers

50

10.13

Acknowledgements

51

10.14

Confidentiality

51

10.15

WAIVERS OF JURY TRIAL

52

10.16

Delivery of Addenda

52

10.17

USA Patriot Act Notice

52

10.18

Existing Credit Agreement

52

 

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1A

Revolving Commitments

1.1B

Existing Letters of Credit

4.1

Financial Condition

4.2

No Change

4.6

Litigation

4.7

Ownership of Property; Liens

7.2

Existing Liens

 

EXHIBITS:

 

A

Form of Closing Certificate

B

Form of Assignment and Assumption

C

Form of Exemption Certificate

D

Form of Addendum

E-1

Form of New Lender Supplement

E-2

Form of Increased Revolving Commitment Activation Notice

F-1

Form of Extension Request

F-2

Form of Continuation Notice

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of December 14, 2006, among
NORTHERN STATES POWER COMPANY, a Minnesota corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), THE BANK OF NEW YORK, THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, and WELLS FARGO, NATIONAL ASSOCIATION,
as documentation agents (in such capacity, the “Documentation Agents”), BARCLAYS
BANK PLC, as syndication agent (in such capacity, the “Syndication Agent”), and
JPMORGAN CHASE BANK, N.A., as administrative agent.

 

The parties hereto hereby agree as follows:

 


SECTION 1.           DEFINITIONS


 

1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1%.  For purposes hereof, “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank, N.A. as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A. in connection with extensions of credit to debtors).  Any change in the ABR
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“ABR Loans”:  Revolving Loans the rate of interest applicable to which is based
upon the ABR.

 

“Addendum”:  an instrument, substantially in the form of Exhibit D, by which a
Lender becomes a party to this Agreement as of the Closing Date.

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as an arranger of the Revolving Commitments and as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in Control of, is Controlled by, or is under common Control with, such
Person.

 

“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agents and the Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

--------------------------------------------------------------------------------


 

“Applicable Margin”:  The rate per annum set forth under the relevant column
heading below based on the applicable Debt Rating:

 

Level

 

Debt Rating

 

Commitment
Fee

 

ABR
Loans

 

Eurodollar
Loans/
Letters of Credit

 

I

 

>A/A2/A

 

0.05

%

0

%

0.20

%

II

 

A-/A3/A-

 

0.06

%

0

%

0.25

%

III

 

BBB+/Baa1/BBB+

 

0.08

%

0

%

0.35

%

IV

 

BBB/Baa2/BBB

 

0.10

%

0

%

0.45

%

V

 

BBB-/Baa3/BBB-

 

0.125

%

0

%

0.60

%

VI

 

<BB+/Ba1/BB+

 

0.175

%

0

%

0.875

%

 

provided that for each Excess Utilization Day, the Applicable Margin set forth
above on such day shall be increased by 0.05% for Eurodollar Loans and Letters
of Credit.

 

For purposes of this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by S&P, Moody’s or Fitch (collectively,
the “Debt Ratings”) of the Borrower’s senior unsecured non-credit enhanced
long-term indebtedness for borrowed money; provided that (x) at any time that
Debt Ratings are available from each of S&P, Moody’s and Fitch and there is a
split among such Debt Ratings, then (i) if any two of such Debt Ratings are in
the same level, such level shall apply or (ii) if each of such Debt Ratings is
in a different level, the level that is the middle level shall apply and (y) at
any time that Debt Ratings are available only from any two of S&P, Moody’s and
Fitch and there is a split in such Debt Ratings, then the higher* of such Debt
Ratings shall apply, unless there is a split in Debt Ratings of more than one
level, in which case the level that is one level higher than the lower Debt
Rating shall apply. The Debt Ratings shall be determined from the most recent
public announcement of any changes in the Debt Ratings.  If the rating system of
S&P, Moody’s or Fitch shall change, the Borrower and the Administrative Agent
shall negotiate in good faith to amend this definition to reflect such changed
rating system and, pending the effectiveness of such amendment (which shall
require the approval of the Required Lenders), the Debt Rating shall be
determined by reference to the rating most recently in effect prior to such
change.

 

“Application”:  an application, in such form as the applicable Issuing Lender
may specify from time to time, requesting such Issuing Lender to open a Letter
of Credit.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit B.

 

--------------------------------------------------------------------------------

*   It being understood and agreed, by way of example, that a Debt Rating of A–
is one level higher than a Debt Rating of BBB+.

 

2

--------------------------------------------------------------------------------


 

“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Revolving Loans hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Change in Control”:  Xcel Energy Inc. ceasing to directly own, beneficially and
of record, 100% of each class of issued and outstanding common stock of the
Borrower free and clear of all Liens.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is December 14, 2006.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commodity Swap Agreement”:  any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, commodities.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated November 2006 and furnished to certain Lenders.

 

3

--------------------------------------------------------------------------------


 

“Continuation Notice”:  as defined in Section 2.17(a).

 

“Continuing Lender”:  as defined in Section 2.17(a).

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Debt Rating”:  as defined in the definition of “Applicable Margin.”

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Designated Significant Subsidiary”:  any Significant Subsidiary designated as
such by the Borrower in accordance with Section 6.10, so long as such
designation shall not have been revoked pursuant to Section 6.10.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, conveyance, transfer or other disposition thereof.  The terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agents”:  as defined in the preamble hereto.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the

 

4

--------------------------------------------------------------------------------


 

Telerate screen (or otherwise on such screen), the “Eurodollar Base Rate” shall
be determined by reference to such other comparable publicly available service
for displaying eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

“Eurodollar Loans”:  Revolving Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Revolving Loans shall originally
have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Utilization Day”:  each day on which the Total Revolving Extensions of
Credit on such day exceed 50% of the Total Revolving Commitments on such day.

 

“Existing Credit Agreement”:  the Credit Agreement, dated as of April 21, 2005,
among the Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the
lenders party thereto.

 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1B that have been issued prior to the Closing Date.

 

“Extension Request”:  as defined in Section 2.17(a).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

“Federal Power Act”:  the Federal Power Act, as amended from time to time.

 

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“FERC”:  the Federal Energy Regulatory Commission and any successor thereto.

 

5

--------------------------------------------------------------------------------


 

“First Mortgage Indenture” or “Indenture”:  the First Mortgage Bond Indenture
dated as of February 1, 1937 between the Borrower (by assignment from Xcel
Energy Inc) and the trustee thereunder, as previously amended and supplemented
and as it may be amended and/or supplemented from time to time.

 

“Fitch”:  Fitch IBCA, Inc. and any successor thereto

 

“Funded Debt”:  of any Person at any date, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) the deferred and unpaid
balance of the purchase price owing by such Person on account of any assets or
services purchased (other than trade payables and other accrued liabilities
incurred in the ordinary course of business that are not overdue by more than
180 days unless being contested in good faith) if such purchase price is (A) due
more than nine months from the date of incurrence of the obligation in respect
thereof or (B) evidenced by a note or a similar written instrument; (iii) all
Capital Lease Obligations of such Person; (iv) all obligations of such Person
evidenced by notes, bonds, debentures or other similar written instruments;
(v) any non-contingent obligation of such Person in respect of letters of credit
and bankers’ acceptances issued for the account of such Person (other than such
letters of credit, bankers’ acceptances and drafts for the purchase price of
assets or services to the extent such purchase price is excluded from clause
(ii) above); (vi) guaranty obligations of such Person with respect to
indebtedness for borrowed money of another Person (including Affiliates);
(vii) all Off-Balance Sheet Liabilities of such Person; and (viii) all
obligations of the kind referred to in clauses (i) through (vii) above secured
by (or for which the holder of such obligation has an existing right, contingent
or otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation; provided, however, that in no
event shall any calculation of Funded Debt of the Borrower include deferred
taxes; provided, further, that (x) there shall be excluded from “Funded Debt” an
aggregate principal amount of Non-Recourse Debt, Mandatorily Convertible
Securities, Trust Preferred Securities and Hybrid Equity Securities outstanding
as of the last day of the immediately preceding fiscal quarter for which
financial statements are available in an amount not to exceed 15% of Total
Capital as of such date and (y) any indebtedness arising solely from the
application of either Financial Interpretation Nos. 45 and 46 of Financial
Accounting Standards Board or Issue No. 01-08 of the Emerging Issues Task Force
shall not constitute “Funded Debt”.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time; provided that in the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then (i) the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made
and (ii) until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants (including those contained in Section 7.1), standards
and terms in this Agreement shall continue to be calculated or construed as if
such Accounting Changes had not occurred.  “Accounting Changes” refers to
changes in accounting principles required or permitted by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

6

--------------------------------------------------------------------------------


 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hybrid Equity Securities”:  any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P,
Basket C equity credit by Moody’s and 50% equity credit by Fitch at the time of
issuance thereof and (ii) require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to the date that is 91 days
after the later of (A) the Revolving Termination Date and (B) the date on which
the Revolving Commitments are terminated, no Letter of Credit remains
outstanding and no Revolving Loan or other amount is owing to any Lender or the
Administrative Agent hereunder.

 

“Increased Revolving Commitment Activation Notice”:  a notice substantially in
the form of Exhibit E-2.

 

“Increased Revolving Commitment Closing Date”:  any Business Day designated as
such in an Increased Revolving Commitment Activation Notice.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables or liabilities incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or

 

7

--------------------------------------------------------------------------------


 

sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all non-contingent obligations of such Person in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) the liquidation
value of all mandatorily redeemable preferred Capital Stock of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, and (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.  Notwithstanding the foregoing,
any indebtedness arising solely from the application of either Financial
Interpretation Nos. 45 and 46 of Financial Accounting Standards Board or Issue
No. 01-08 of the Emerging Issues Task Force shall not constitute “Indebtedness”.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Revolving Loan is outstanding
and the Revolving Termination Date of such Revolving Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Revolving Loan, the date of any repayment or
prepayment made in respect thereof.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           the Borrower may not select an Interest Period that would extend
beyond the Revolving Termination Date; and

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

8

--------------------------------------------------------------------------------


 

“Issuing Lender”:  each of JPMorgan Chase Bank, N.A. and Barclays Bank PLC, or
any affiliate of any of the foregoing, each in its capacity as issuer of any
Letter of Credit.  Any other Lender selected by the Borrower to be an Issuing
Lender shall become an Issuing Lender with the consent of the Administrative
Agent and such Lender, in such capacity.

 

“L/C Commitment”:  $100,000,000.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”:  with respect to each Issuing Lender, the collective
reference to all the Lenders other than such Issuing Lender.

 

“Lenders”:  as defined in the preamble hereto.

 

“Letters of Credit”:  letters of credit issued pursuant to Section 3.1 (and
including in any case the Existing Letters of Credit).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan Documents”:  this Agreement, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.

 

“Mandatorily Convertible Securities”:  mandatorily convertible equity-linked
securities issued by the Borrower or any Subsidiary, so long as the terms of
such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case prior to the date that is 91 days after
the later of (A) the Revolving Termination Date and (B) the date on which the
Revolving Commitments are terminated, no Letter of Credit remains outstanding
and no Revolving Loan or other amount is owing to any Lender or the
Administrative Agent hereunder.

 

“Material Adverse Effect”:  any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any of this Agreement or any other Loan Document or the rights
and remedies of the Administrative Agent or the Lenders hereunder and
thereunder.

 

“Material Indebtedness”:  Indebtedness (other than the Revolving Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements or
Commodity Swap Agreements, of any one or more of the Borrower and its
Significant Subsidiaries in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Significant Subsidiary in
respect of any Swap Agreement or any Commodity Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or such Significant Subsidiary would be required to pay if such
Swap Agreement or Commodity Swap Agreement, as applicable, were terminated at
such time.

 

“Moody’s”:  Moody’s Investors Service, Inc. and any successor thereto.

 

9

--------------------------------------------------------------------------------


 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Lender”:  as defined in Section 2.1(c).

 

“New Lender Supplement”:  as defined in Section 2.1(c).

 

“Non-Excluded Taxes”:  as defined in Section 2.13(a).

 

“Non-Extending Lender”:  as defined in Section 2.17(a).

 

“Non-Recourse Debt”:  Indebtedness (a) which does not constitute Indebtedness or
a Guarantee Obligation of the Borrower or any Significant Subsidiary, (b) as to
which neither the Borrower nor any Significant Subsidiary is a lender, (c) in
respect of which default would not permit (whether upon notice, lapse of time or
both) any holder of any other Indebtedness of the Borrower or any Significant
Subsidiary to declare a default on such other Indebtedness or cause the payment
thereof to be accelerated or payable prior to its stated maturity, and (d) as to
which the lenders will not have any recourse to the stock or assets of the
Borrower or any Significant Subsidiary.

 

“Non-U.S. Lender”:  as defined in Section 2.13(d).

 

“Notes”:  the collective reference to any promissory note evidencing Revolving
Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Revolving Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

 

“Off-Balance Sheet Liability”:  of a Person, (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction of such
Person which is not a Capital Lease Obligation and (iii) all Synthetic Lease
Obligations of such Person.  The amount of liability under a Sale and Leaseback
Transaction of any Person shall be the amount that would be shown as a liability
on a balance sheet of such Person prepared in accordance with GAAP if such lease
or agreement were accounted for as a Capital Lease Obligation.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 10.6(c).

 

10

--------------------------------------------------------------------------------


 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

 “Permitted Lien”:  (i) any Lien securing a tax, assessment or other
governmental charge or levy or the claim of a materialman, mechanic, carrier,
warehouseman or landlord for labor, materials, supplies or rentals incurred in
the ordinary course of business, but only if payment thereof shall not at the
time be required to be made in accordance with Section 6.3; (ii) any Lien on the
properties and assets of a Significant Subsidiary of the Borrower securing an
obligation owing to the Borrower or another Significant Subsidiary; (iii) any
Lien consisting of a deposit or pledge made in the ordinary course of business
in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance, social security or retirement benefits or
similar legislation; (iv) any Lien arising pursuant to an order of attachment,
distraint or similar legal process arising in connection with legal proceedings,
but only if no Event of Default exists in respect of such order; (v) any Lien
existing on (A) any property or asset of any Person at the time such Person
becomes a Subsidiary or (B) any property or asset at the time such property or
asset is acquired by the Borrower or a Subsidiary, but only, in the case of
either (A) or (B), if and so long as (1) such Lien was not created in
contemplation of such Person becoming a Subsidiary or such property or asset
being acquired, (2) such Lien is and will remain confined to the property or
asset subject to it at the time such Person becomes a Subsidiary or such
property or asset is acquired and to improvements thereafter erected on or
attached to such property or asset or any property or asset acquired in
substitution or replacement thereof, (3) such Lien secures only the obligation
secured thereby at the time such Person becomes a Subsidiary or such property or
asset is acquired and (4) the obligation secured by such Lien is not in default;
(vi) any Lien in existence on the Closing Date to the extent set forth on
Schedule 7.2, but only, in the case of each such Lien, to the extent it secures
an obligation outstanding on the Closing Date to the extent set forth on such
Schedule; (vii) any Lien securing Purchase Money Indebtedness but only if, in
the case of each such Lien, (A) such Lien shall at all times be confined solely
to the property or asset the purchase price of which was financed through the
incurrence of the Purchase Money Indebtedness secured by such Lien and to
improvements thereafter erected on or attached to such property or asset or any
property or asset acquired in substitution or replacement thereof and (B) such
Lien attached to such property or asset within 90 days of the acquisition of
such property or asset; (viii) deposits made in the ordinary course of business
to secure the performance of bids, trade contracts (other than Indebtedness),
operating leases, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(ix) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements; (x) easements, reservations, rights-of-way,
restrictions, survey exceptions and other similar encumbrances as to real
property which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of the Borrower or any Significant Subsidiary
conducted at the property subject thereto; (xi) leases and subleases of property
owned or leased by the Borrower or any Significant Subsidiary not interfering
with the ordinary conduct of the business of the Borrower and the Significant
Subsidiaries; (xii) Liens securing obligations, neither assumed by the Borrower
or any Significant Subsidiary nor on account of which the Borrower or any
Significant Subsidiary customarily pays interest, upon real estate or under
which any Significant Subsidiary has a right-of-way, easement, franchise or
other servitude or of which any Significant Subsidiary is the lessee of the
whole thereof or any interest therein for the purpose of locating transmission
and distribution lines and related support structures, pipe lines, substations,
measuring stations, tanks, pumping or delivery equipment or similar equipment;
(xiii) Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a depository institution; (xiv) any Lien
constituting a renewal, extension or replacement of a Lien constituting a
Permitted Lien by virtue of clause (v), (vi), (vii) or (xvii) of this
definition, but only if (A) at the time such Lien is granted and immediately
after giving effect thereto, no Default or Event of Default would exist,
(B) such Lien is limited to all or a part of the property or asset that was
subject to the Lien so renewed, extended or replaced and to improvements

 

11

--------------------------------------------------------------------------------


 

thereafter erected on or attached to such property or asset or any property or
asset acquired in substitution or replacement thereof, (C) the principal amount
of the obligations secured by such Lien does not exceed the principal amount of
the obligations secured by the Lien so renewed, extended or replaced and (D) the
obligations secured by such Lien bear interest at a rate per annum not exceeding
the rate borne by the obligations secured by the Lien so renewed, extended or
replaced except for any increase that is commercially reasonable at the time of
such increase; (xv) Liens on any property of any Significant Subsidiary securing
Indebtedness of such Significant Subsidiary; (xvi) Liens created and/or
permitted under the First Mortgage Indenture, as such First Mortgage Indenture
exists on the date hereof, without regard to any waiver, amendment, modification
or restatement thereof; (xvii) any Lien on any asset of any Person existing at
the time such Person is merged or consolidated with or into the Borrower or any
Significant Subsidiary and not created in contemplation thereof; and (xviii)
Liens not described in clauses (i) through (xvii), inclusive, securing
Indebtedness or other liabilities or obligations of the Borrower and/or its
Significant Subsidiaries in an aggregate principal amount outstanding not to
exceed 10% of the consolidated net worth of the Borrower and its Subsidiaries at
the time of such incurrence.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Purchase Money Indebtedness”:  Indebtedness of the Borrower that is incurred to
finance part or all of (but not more than) the purchase price of a tangible
asset; provided that (i) neither the Borrower nor any Subsidiary had at any time
prior to such purchase any interest in such asset other than a security interest
or an interest as lessee under an operating lease and (ii) such Indebtedness is
incurred within 90 days after such purchase.

 

“Refinancing”:  as defined in Section 5.1(b).

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or

 

12

--------------------------------------------------------------------------------


 

determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer or treasurer of the Borrower.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender to make
Revolving Loans and participate in Letters of Credit in an aggregate principal
and/or face amount not to exceed the amount set forth under the heading
“Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption or New Lender Supplement pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original amount of the Total Revolving Commitments is
$500,000,000.

 

“Revolving Commitment Period”:  as to any Lender, the period from and including
the Closing Date to the Revolving Termination Date applicable thereto.

 

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding and (b) such Lender’s Revolving Percentage of the
L/C Obligations then outstanding.

 

“Revolving Loans”:  as defined in Section 2.1(a).

 

“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.

 

“Revolving Termination Date”:  December 14, 2011: provided that with respect to
Continuing Lenders only, the Revolving Termination Date may be extended pursuant
to Section 2.17.

 

“Sale and Leaseback Transaction”:  any arrangement, directly or indirectly, with
any Person whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and concurrently therewith lease, or repurchase under
an extended purchase contract, conditional sales or other title retention
agreement, the same or substantially similar property.

 

“S&P”:  Standard & Poor’s Ratings Services, a division of the McGraw Hill
Companies, Inc. or any successor thereto.

 

“SEC”:  the Securities and Exchange Commission and any successor thereto.

 

“Significant Subsidiary”:  (a) any current or subsequently acquired Subsidiary
the total assets of which equal or exceed 15% of the consolidated total assets
of the Borrower and its Subsidiaries and (b) any Designated Significant
Subsidiary.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

13

--------------------------------------------------------------------------------


 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more interest rates, currencies, equity or debt instruments
or securities, including indices relating thereto, or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (i) a
so-called synthetic or off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).  The amount of Synthetic Lease
Obligations of any Person under any such lease or agreement shall be the amount
which would be shown as a liability on a balance sheet of such Person prepared
in accordance with GAAP if such lease or agreement were accounted for as a
Capital Lease Obligation.

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Total Capital”:  the sum of (A) stockholder’s equity, which is the sum of
common stock, premium on common stock, retained earnings and preferred stock
plus (B) Funded Debt plus (C) to the extent not included in Funded Debt,
Mandatorily Convertible Securities, Trust Preferred Securities and Hybrid Equity
Securities, in each case as determined with respect to the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from the calculation of “Total Capital” any non-cash
effects (x) resulting from application of Financial Accounting Standards Board
Interpretation No. 48 — Accounting for Uncertainty in Income Taxes and
Interpretation of FASB Statement No. 109 and (y) resulting from application of
Financial Accounting Standards Board Statement

 

14

--------------------------------------------------------------------------------


 

No. 158: Employers’ Accounting for Defined Pension and Other Postretirement
Plans, an amendment of FASB Statements No. 87, 88, 106, and 132(R).

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.

 

“Transferee”:  any Assignee or Participant.

 

“Trust Preferred Securities”:  any preferred securities issued by a Trust
Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:

 

(i)            such Trust Preferred Securities Subsidiary lends substantially
all of the proceeds from the issuance of such preferred securities to the
Borrower or a wholly-owned direct or indirect Subsidiary of the Borrower in
exchange for subordinated debt issued by the Borrower or such wholly-owned
direct or indirect Subsidiary, respectively;

 

(ii)           such preferred securities contain terms providing for the
deferral of interest payments corresponding to provisions providing for the
deferral of interest payments on the subordinated debt; and

 

(iii)          the Borrower or a wholly-owned direct or indirect Subsidiary of
the Borrower (as the case may be) makes periodic interest payments on the
subordinated debt, which interest payments are in turn used by the Trust
Preferred Securities Subsidiary to make corresponding payments to the holders of
such preferred securities.

 

“Trust Preferred Securities Subsidiary”:  any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more Wholly Owned Subsidiaries of the
Borrower) at all times by the Borrower, (ii) that has been formed for the
purpose of issuing Trust Preferred Securities and (iii) substantially all of the
assets of which consist at all times solely of subordinated debt issued by the
Borrower or a wholly-owned direct or indirect Subsidiary of the Borrower (as the
case may be) and payments made from time to time on such subordinated debt..

 

“Type”:  as to any Revolving Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“United States”:  the United States of America.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

1.2           Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 


(B)  AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, (I) ACCOUNTING
TERMS RELATING TO THE BORROWER NOT DEFINED IN SECTION 1.1 AND ACCOUNTING TERMS
PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL

 

15

--------------------------------------------------------------------------------


 


HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”, (III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE,
ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR SUFFER TO EXIST (AND THE WORDS
“INCURRED” AND “INCURRENCE” SHALL HAVE CORRELATIVE MEANINGS), (IV) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD
INTERESTS AND CONTRACT RIGHTS, AND (V) REFERENCES TO AGREEMENTS OR OTHER
CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO
SUCH AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME.


 


(C)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT,
WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


SECTION 2.           AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 


2.1           REVOLVING COMMITMENTS. (A) SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS (“REVOLVING
LOANS”) TO THE BORROWER FROM TIME TO TIME DURING THE REVOLVING COMMITMENT PERIOD
IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED
TO SUCH LENDER’S REVOLVING PERCENTAGE OF THE L/C OBLIGATIONS THEN OUTSTANDING,
DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S REVOLVING COMMITMENT.  DURING THE
REVOLVING COMMITMENT PERIOD THE BORROWER MAY USE THE REVOLVING COMMITMENTS BY
BORROWING, PREPAYING THE REVOLVING LOANS IN WHOLE OR IN PART, AND REBORROWING,
ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  THE REVOLVING LOANS MAY
FROM TIME TO TIME BE EURODOLLAR LOANS OR ABR LOANS, AS DETERMINED BY THE
BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTIONS
2.2 AND 2.6.

 

(b) At any time prior to the fourth anniversary of the Closing Date, the
Borrower and any one or more Lenders (including New Lenders) may agree that such
Lender(s) shall make, obtain or increase the amount of their Revolving
Commitments by executing and delivering to the Administrative Agent an Increased
Revolving Commitment Activation Notice specifying the amount of such increase
and the applicable Increased Revolving Commitment Closing Date (which may be no
later than the fourth anniversary of the Closing Date).  Notwithstanding the
foregoing, (i) the aggregate amount of incremental Revolving Commitments
obtained pursuant to this Section 2.1(b) shall not exceed $100,000,000,
(ii) incremental Revolving Commitments may not be made, obtained or increased
after the occurrence and during the continuation of a Default or Event of
Default, including after giving effect to the incremental Revolving Commitments
in question, (iii) the increase effected pursuant to this paragraph shall be in
a minimum amount of at least $25,000,000 and (iv) no more than one Increased
Revolving Commitment Closing Date may be selected by the Borrower during the
term of this Agreement.  No Lender shall have any obligation to participate in
any increase described in this paragraph unless it agrees to do so in its sole
discretion.

 

(c) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with an increase described in Section 2.1(b) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit E-1, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a

 

16

--------------------------------------------------------------------------------


 

Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement.

 

(d) On each Increased Revolving Commitment Closing Date on which there are
Revolving Loans outstanding, the New Lender(s) and/or Lender(s) that have
increased their Revolving Commitments shall make Revolving Loans, the proceeds
of which will be used to prepay the Revolving Loans of other Lenders, so that,
after giving effect thereto, the resulting Revolving Loans outstanding are
allocated among the Lenders in accordance with Section 2.11(a) based on the
respective Revolving Percentages of the Lenders after giving effect to such
Increased Revolving Commitment Closing Date.

 


(E) THE BORROWER SHALL REPAY THE OUTSTANDING REVOLVING LOANS OF EACH LENDER ON
THE REVOLVING TERMINATION DATE APPLICABLE TO SUCH LENDER.


 

2.2           Procedure for Revolving Loan Borrowing.   The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans (or, with respect to
any Eurodollar Loans to be made on the Closing Date, such shorter time period as
may be agreed by the Administrative Agent) or (b) on the requested Borrowing
Date, in the case of ABR Loans), specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective lengths of the initial Interest Period
therefor.  Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof.  Each Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 12:00 Noon, New York City time, on
the Borrowing Date requested by the Borrower in funds immediately available to
the Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 

2.3           Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee for the period from and
including the date hereof to the last day of the Revolving Commitment Period
applicable thereto, computed at the Applicable Margin on the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on each Fee Payment
Date.

 


(B)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN THE
AMOUNTS AND ON THE DATES AS SET FORTH IN ANY FEE AGREEMENTS WITH THE
ADMINISTRATIVE AGENT AND TO PERFORM ANY OTHER OBLIGATIONS CONTAINED THEREIN.


 

2.4           Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments.  Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce

 

17

--------------------------------------------------------------------------------


 

permanently the Revolving Commitments then in effect.  Following an Extension
Request pursuant to Section 2.17, the Borrower may terminate the Revolving
Commitments of the Non-Extending Lenders; provided that the Borrower shall
prepay the Revolving Loans of such Non-Extending Lenders on the effective date
of such termination, together with accrued but unpaid interest and fees thereon
and all other amounts then payable hereunder to such Non-Extending Lenders.

 

2.5           Optional Prepayments.  The Borrower may at any time and from time
to time prepay the Revolving Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 11:00 A.M., New York City time, three Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 11:00 A.M., New York City time, on
the prepayment date, in the case of ABR Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.14.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of Revolving Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof.

 

2.6           Conversion and Continuation Options.  (a)   The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Administrative Agent or the Required Lenders have determined in its or
their sole discretion not to permit such conversions.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each Lender thereof.

 


(B)  ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH REVOLVING LOANS,
PROVIDED THAT NO EURODOLLAR LOAN MAY BE CONTINUED AS SUCH WHEN ANY EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS OR THE
REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT
SUCH CONTINUATIONS, AND PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO
GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH
CONTINUATION IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH REVOLVING
LOANS SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS ON THE LAST DAY OF SUCH THEN
EXPIRING INTEREST PERIOD.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF.


 

2.7           Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

 

18

--------------------------------------------------------------------------------


 

2.8           Interest Rates and Payment Dates.  (a)   Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

 


(B)  EACH ABR LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE ABR PLUS
THE APPLICABLE MARGIN.


 


(C)  (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY REVOLVING LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), ALL OUTSTANDING REVOLVING LOANS AND
REIMBURSEMENT OBLIGATIONS (WHETHER OR NOT OVERDUE) SHALL BEAR INTEREST AT A RATE
PER ANNUM EQUAL TO (X) IN THE CASE OF THE REVOLVING LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO ABR LOANS PLUS 2%, AND (II) IF ALL OR A PORTION OF ANY INTEREST
PAYABLE ON ANY REVOLVING LOAN OR REIMBURSEMENT OBLIGATION OR ANY COMMITMENT FEE
OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE TO ABR LOANS PLUS
2%, IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF
SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AS WELL AFTER AS BEFORE
JUDGMENT).


 


(D)  INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.


 

2.9           Computation of Interest and Fees.  (a)   Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Revolving Loan resulting
from a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.

 


(B)  EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT PURSUANT
TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE
BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE ADMINISTRATIVE
AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE BORROWER A STATEMENT
SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN DETERMINING ANY
INTEREST RATE PURSUANT TO SECTION 2.8(A).


 

2.10         Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders that:

 

(a)   the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately

 

19

--------------------------------------------------------------------------------


 

and fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Revolving Loans during such
Interest Period,

 

then (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Revolving Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Revolving Loans to Eurodollar Loans.

 

2.11         Pro Rata Treatment and Payments.  (a)   Except as otherwise
expressly provided herein, each borrowing by the Borrower from the Lenders
hereunder, each payment by the Borrower on account of any commitment fee and any
reduction of the Revolving Commitments of the Lenders shall be made pro rata
according to the respective Revolving Percentages of the Lenders.

 


(B)  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, EACH PAYMENT (INCLUDING EACH
PREPAYMENT) BY THE BORROWER ON ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE
REVOLVING LOANS SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING
PRINCIPAL AMOUNTS OF THE REVOLVING LOANS THEN HELD BY THE LENDERS.


 


(C)  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE LENDERS
PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT HEREUNDER
(OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND PAYABLE ON A
DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO
EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT
SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF ANY
EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES,
INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH
EXTENSION.

 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY
LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD
CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT
AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON, AT A RATE
EQUAL TO THE GREATER OF (I) THE FEDERAL FUNDS EFFECTIVE RATE AND (II) A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH
AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF
SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS AFTER SUCH
BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH
AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS, ON
DEMAND, FROM THE BORROWER.  NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS
OF THE BORROWER AGAINST SUCH LENDER.

 

20

--------------------------------------------------------------------------------


 


(E)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE BORROWER
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH
PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR RESPECTIVE
SHARES OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE
ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS AFTER SUCH DUE
DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM
EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE
PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM
EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN SHALL
BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST
THE BORROWER.


 

2.12         Requirements of Law.  (a)   If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(I)  SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO
THIS AGREEMENT, ANY LETTER OF CREDIT, ANY APPLICATION OR ANY EURODOLLAR LOAN
MADE BY IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN
RESPECT THEREOF (EXCEPT, IN EACH CASE, FOR NON-EXCLUDED TAXES COVERED BY
SECTION 2.13 AND CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME OF SUCH
LENDER);

 

(II)  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER THAT
IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE; OR

 

(III)    SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

 


AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH LENDER,
BY AN AMOUNT THAT SUCH LENDER DEEMS TO BE MATERIAL, OF MAKING, CONVERTING INTO,
CONTINUING OR MAINTAINING EURODOLLAR LOANS OR ISSUING OR PARTICIPATING IN
LETTERS OF CREDIT, OR TO REDUCE ANY AMOUNT RECEIVABLE HEREUNDER IN RESPECT
THEREOF, THEN, IN ANY SUCH CASE, THE BORROWER SHALL PAY SUCH LENDER, REASONABLY
PROMPTLY AFTER ITS DEMAND, ANY ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER FOR SUCH INCREASED COST OR REDUCED AMOUNT RECEIVABLE.  IF ANY LENDER
BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO THIS PARAGRAPH, IT
SHALL PROMPTLY NOTIFY THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF
THE EVENT BY REASON OF WHICH IT HAS BECOME SO ENTITLED, SETTING FORTH IN
REASONABLE DETAIL THE CALCULATIONS UPON WHICH SUCH LENDER DETERMINED SUCH
AMOUNTS.


 


(B)  IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION,
CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY
SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER SUBMISSION BY SUCH
LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT)

 

21

--------------------------------------------------------------------------------


 


OF A WRITTEN REQUEST THEREFOR SETTING FORTH IN REASONABLE DETAIL THE
CALCULATIONS UPON WHICH SUCH LENDER DETERMINED SUCH AMOUNTS, THE BORROWER SHALL
PAY TO SUCH LENDER REASONABLY PROMPTLY AFTER SUCH SUBMISSION SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION FOR SUCH
REDUCTION.


 


(C)  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION, THE BORROWER SHALL NOT
BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY AMOUNTS
INCURRED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE
BORROWER OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED
THAT, IF WITHIN SUCH SIX-MONTH PERIOD CIRCUMSTANCES OCCUR THAT GIVE RISE TO SUCH
CLAIM HAVING A RETROACTIVE EFFECT, THEN SUCH SIX-MONTH PERIOD SHALL BE EXTENDED
TO INCLUDE THE PERIOD OF SUCH RETROACTIVE EFFECT.  THE OBLIGATIONS OF THE
BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE REVOLVING LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


 

2.13         Taxes.  (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document).  If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
such additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this paragraph, so long as such additional amounts payable by
the Borrower are not increased thereby.

 


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE BORROWER,
AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE ADMINISTRATIVE
AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT LENDER, AS THE CASE
MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE
BORROWER SHOWING PAYMENT THEREOF OR SUCH OTHER EVIDENCE OF PAYMENT AS IS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  IF THE BORROWER FAILS TO
PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR
OTHER DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE

 

22

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY INCREMENTAL NON-EXCLUDED TAXES,
INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY
LENDER AS A RESULT OF ANY SUCH FAILURE.


 


(D)   EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR,
IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT C AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING
COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON
ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR BEFORE THE DATE IT
BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, ON OR
BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN
ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S.
LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT
DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF CERTIFICATION
ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT
LEGALLY ABLE TO DELIVER.


 


(E)  A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF NON-U.S.
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY
PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


 


(F)  IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY NON-EXCLUDED TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO
WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.13, IT
SHALL PAY OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION 2.13 WITH RESPECT TO THE NON-EXCLUDED TAXES OR OTHER TAXES GIVING RISE
TO SUCH REFUND), NET OF ALL ASSOCIATED OUT-OF-POCKET EXPENSES OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY
INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND); PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER, SHALL REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE
ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY. THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.


 


(G)  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE REVOLVING LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.

 

23

--------------------------------------------------------------------------------


 

2.14         Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Revolving Loans provided for herein (excluding, however,
the Applicable Margin included therein, if any) over (ii) the amount of interest
(as reasonably determined by such Lender) that would have accrued to such Lender
on such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Revolving Loans
and all other amounts payable hereunder.

 

2.15         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.12 or
2.13(a) with respect to such Lender, it will use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Revolving Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.12 or 2.13(a).

 

2.16         Replacement of Lenders.  The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.12 or 2.13(a), (b) defaults in its obligation to make Revolving Loans
hereunder or (c) is a Non-Extending Lender, with a replacement financial
institution or other entity; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) in the case of
clause (a) above, prior to any such replacement, such Lender shall have taken no
action under Section 2.15 so as to eliminate the continued need for payment of
amounts owing pursuant to Section 2.12 or 2.13(a), (iv) the replacement
financial institution shall purchase, at par, all Revolving Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.14 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.12 or 2.13(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.

 

2.17         Extension of Revolving Termination Date.  (a) The Borrower may, by
written notice to the Administrative Agent in the form of Exhibit F-1 (an
“Extension Request”) given no earlier

 

24

--------------------------------------------------------------------------------


 

than the first anniversary of the Closing Date but no later than 60 days prior
to the then applicable Revolving Termination Date, request that the then
applicable Revolving Termination Date be extended to the date that is one
calendar year after the then applicable Revolving Termination Date.  Such
extension shall be effective with respect to each Lender that, by a written
notice in the form of Exhibit F-2 (a “Continuation Notice”) to the
Administrative Agent given no later than 30 days after the applicable Extension
Request is given by the Borrower (or such later date as the Borrower shall
specify in such Extension Request) (the “Extension Request Response Date”),
consents, in its sole discretion, to such extension (each Lender giving a
Continuation Notice being referred to herein as a “Continuing Lender” and each
Lender other than a Continuing Lender being referred to herein as a
“Non-Extending Lender”), provided that (i) such extension shall be effective
only if the aggregate Revolving Commitments of the Continuing Lenders constitute
at least a majority of the Total Revolving Commitments on the date of the
Extension Request, (ii) any Lender that fails to submit a Continuation Notice on
or before the applicable Extension Request Response Date shall be deemed not to
have consented to such extension and shall constitute a Non-Extending Lender and
(iii) the Borrower may give only two Extension Requests during the term of this
Agreement.  No Lender shall have any obligation to consent to any extension of
the Revolving Termination Date.  The Administrative Agent shall notify each
Lender of the receipt of an Extension Request promptly after receipt thereof. 
The Administrative Agent shall notify the Borrower and the Lenders no later than
five days after the applicable Extension Request Response Date whether the
Administrative Agent has received Continuation Notices from Lenders holding
Revolving Commitments aggregating at least a majority of the Total Revolving
Commitments on the date of the applicable Extension Request.

 

(b) The Revolving Commitment of each Non-Extending Lender shall terminate at the
close of business on the Revolving Termination Date in effect prior to the
delivery of such Extension Request without giving any effect to such proposed
extension.  In accordance with Section 2.1(e), on such Revolving Termination
Date, the Borrower shall pay to the Administrative Agent, for the account of
each Non-Extending Lender, an amount equal to such Non-Extending Lender’s
Revolving Loans, together with accrued but unpaid interest and fees thereon and
all other amounts then payable hereunder to such Non-Extending Lender.  If,
however, on or before the date which is 10 days prior to the Revolving
Termination Date in effect prior to the delivery of an Extension Request
pursuant to this Section 2.17, the Borrower obtains a replacement Lender
pursuant to Section 2.16 for any such Non-Extending Lender and such replacement
Lender agrees to the extension of the Revolving Termination Date pursuant to
this Section 2.17, then such replacement Lender shall for all purposes of this
Section 2.17 and this Agreement be deemed to be a Continuing Lender, and the
Revolving Loans of such Lender shall not be due and payable pursuant to this
Section 2.17(b).

 


SECTION 3.           LETTERS OF CREDIT


 

3.1           L/C Commitment.  (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Lenders set
forth in Section 3.4(a), agrees to issue Letters of Credit for the account of
the Borrower on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by such Issuing Lender; provided that
no Issuing Lender shall issue any Letter of Credit if, (i) after giving effect
to such issuance, (A) the L/C Obligations would exceed the L/C Commitment or
(B) the aggregate amount of the Available Revolving Commitments would be less
than zero or (ii) such Issuing Lender shall have received written notice from
the Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 5.2 shall not have been
satisfied.  On the Closing Date, each Existing Letter of Credit shall be deemed
to be a Letter of Credit issued hereunder for the account of the Borrower.  Each
Letter of Credit shall (i) be denominated in Dollars and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving

 

25

--------------------------------------------------------------------------------


 

Termination Date (as it may be extended), provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 


(B)  NO ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER OF
CREDIT IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH ISSUING LENDER OR ANY
L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE REQUIREMENT OF
LAW.


 

3.2           Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address set forth in its Issuing Lender
Agreement an Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may request.  Upon receipt of any Application, such
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall an Issuing Lender be required to
issue any Letter of Credit earlier than three Business Days after its receipt of
the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower.  Such Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof. 
The applicable Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit (including the amount thereof).

 

3.3           Fees and Other Charges.  (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans, shared ratably among the
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date.  In addition, the Borrower shall pay to the applicable Issuing
Lender for its own account a fronting fee for each Letter of Credit requested by
the Borrower in such amount and at such times as may be set forth in a separate
letter agreement between the Borrower and such Issuing Lender (each, an “Issuing
Lender Agreement”), which shall contain such Issuing Lender’s address for
notices..

 


(B)   IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR REIMBURSE
EACH ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE
INCURRED OR CHARGED BY SUCH ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING
PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT.


 

3.4           L/C Participations.  (a)  Each Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by such Issuing
Lender thereunder.  Each L/C Participant agrees with each Issuing Lender that,
if a draft is paid under any Letter of Credit for which such Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to such Issuing Lender upon demand at
such Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.  Each L/C Participant’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense

 

26

--------------------------------------------------------------------------------


 

or other right that such L/C Participant may have against such Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing

 


(B)  IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO AN ISSUING
LENDER PURSUANT TO SECTION 3.4(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY
PAYMENT MADE BY SUCH ISSUING LENDER UNDER ANY LETTER OF CREDIT IS PAID TO SUCH
ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE,
SUCH L/C PARTICIPANT SHALL PAY TO SUCH ISSUING LENDER ON DEMAND AN AMOUNT EQUAL
TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE FEDERAL FUNDS
EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH
ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF ANY
SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO
SECTION 3.4(A) IS NOT MADE AVAILABLE TO AN ISSUING LENDER BY SUCH L/C
PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, SUCH
ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE
RATE PER ANNUM APPLICABLE TO ABR LOANS.  A CERTIFICATE OF AN ISSUING LENDER
SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(C)  WHENEVER, AT ANY TIME AFTER AN ISSUING LENDER HAS MADE PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO RATA SHARE OF
SUCH PAYMENT IN ACCORDANCE WITH SECTION 3.4(A), SUCH ISSUING LENDER RECEIVES ANY
PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY FROM THE BORROWER OR
OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO BY SUCH ISSUING
LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, SUCH ISSUING LENDER WILL
DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY AN ISSUING LENDER
SHALL BE REQUIRED TO BE RETURNED BY SUCH ISSUING LENDER, SUCH L/C PARTICIPANT
SHALL RETURN TO SUCH ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED
BY SUCH ISSUING LENDER TO IT.


 

3.5           Reimbursement Obligation of the Borrower.  If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the applicable Issuing
Lender for the amount of (a) the draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by such Issuing Lender in connection with
such payment, not later than 12:00 Noon, New York City time, on (i) the Business
Day that the Borrower receives notice of such draft, if such notice is received
on such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice.  Each such payment shall be made to the applicable Issuing
Lender at its address set forth in its Issuing Lender Agreement in Dollars and
in immediately available funds.  Interest shall be payable on any such amounts
from the date on which the relevant draft is paid until payment in full at the
rate set forth in (x) until the Business Day next succeeding the date of the
relevant notice, Section 2.8(b) and (y) thereafter, Section 2.8(c).

 

3.6           Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with each
Issuing Lender that, absent gross negligence or willful misconduct of such
Issuing Lender, such Issuing Lender shall not be responsible for, and the
Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute

 

27

--------------------------------------------------------------------------------


 

between or among the Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Borrower against any beneficiary of such Letter of Credit or
any such transferee.  No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions resulting from the gross negligence or willful misconduct of
such Issuing Lender.  The Borrower agrees that any action taken or omitted by an
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower; provided that the Borrower
shall not be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower to the extent caused by (i) the
gross negligence or willful misconduct of such Issuing Lender in determining
whether a request presented under any Letter of Credit issued by it complied
with the terms of such Letter of Credit or (ii) such Issuing Lender’s willful
failure or gross negligence in failing to pay under any Letter of Credit issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Letter of Credit.

 

3.7           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Lender shall promptly
notify the Borrower of the date and amount thereof.  The responsibility of the
applicable Issuing Lender to the Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8           Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 


SECTION 4.           REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:

 

4.1           Financial Condition.  The audited consolidated balance sheet of
the Borrower as at December 31, 2005, and the related consolidated statements of
income and cash flows for the fiscal year then ended, reported on by and
accompanied by an unqualified report from Deloitte & Touche LLP, present fairly
the consolidated financial condition of the Borrower as of such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended.  The unaudited consolidated balance sheet of the
Borrower as at September 30, 2006, and the related unaudited consolidated
statements of income and cash flows for the nine-month period ended on such
date, present fairly the consolidated financial condition of the Borrower as of
such date, and the consolidated results of its operations and its consolidated
cash flows for the nine-month period then ended (subject to normal year-end
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  Except as set forth
on Schedule 4.1, as of the Closing Date, neither the Borrower nor any
Significant Subsidiary has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

 

28

--------------------------------------------------------------------------------


 

4.2           No Change.  Except as set forth on Schedule 4.2, since
December 31, 2005, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.

 

4.3           Existence; Compliance with Law.  The Borrower and each Significant
Subsidiary (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its material properties, to
lease the material properties it operates as lessee and to conduct the business
in which it is currently engaged, (c) is duly qualified as a foreign corporation
or other organization and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except to the extent that the failure to
be so qualified or in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

4.4           Power; Authorization; Enforceable Obligations.  The Borrower has
the corporate power and authority to make, deliver and perform the Loan
Documents to which it is a party and to obtain extensions of credit hereunder. 
The Borrower has taken all necessary organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and to authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with (a) any extension of credit hereunder when made (except for
consents, authorizations, filings, notices or other acts required with respect
to such extension of credit that have been obtained or made and are in full
force and effect at the time of such extension of credit) or (b) the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents.  Each Loan Document has been duly executed and delivered on
behalf of the Borrower.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not (a) violate
any (i) Requirement of Law or (ii) Contractual Obligation of the Borrower or any
Significant Subsidiary (except in the case of this clause (a) to the extent any
such violations could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect) and (b) result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation.

 

4.6           Litigation.  Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any Significant Subsidiary or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

4.7      Ownership of Property; Liens.  Except (i) for assets disposed of in the
ordinary course of business since September 30, 2006 and (ii) as set forth on
Schedule 4.7, on the Closing Date the Borrower and its Significant Subsidiaries
have good title, free of all Liens other than Permitted Liens, to

 

29

--------------------------------------------------------------------------------


 

all of the material assets reflected in the Borrower’s consolidated balance
sheet as of September 30, 2006 as owned by the Borrower and/or its Significant
Subsidiaries.

 

4.8           Taxes.  Each of the Borrower and each Significant Subsidiary has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than (i) those that are not in the aggregate
material and (ii) any taxes, fees or other charges the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or such Significant Subsidiary).

 

4.9           Federal Regulations.  No part of the proceeds of any Revolving
Loans, and no other extensions of credit hereunder, will be used (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect for any purpose that violates the provisions of the Regulations of the
Board or (b) for any purpose that violates the provisions of the Regulations of
the Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

4.10         ERISA.  Except as could not reasonably be expected to have a
Material Adverse Effect, (a) neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA), as applicable, has occurred during the five-year period
prior to the date on which this representation is made or deemed made with
respect to any Plan subject to Title IV of ERISA, Section 412 of the Code or
Section 302 of ERISA, and each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code; (b) no termination of a Single
Employer Plan has occurred, and no Lien on the assets of the Borrower or any
Significant Subsidiary in favor of the PBGC or a Plan has arisen, during such
five-year period; (c) the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date for which a valuation report is
available prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits
by a material amount; and (d) neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and, to the knowledge of the Borrower or any Commonly Controlled
Entity, neither the Borrower nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if the Borrower or any Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made.  Neither the Borrower nor any Commonly Controlled Entity
has knowledge that any such Multiemployer Plan is in Reorganization or
Insolvent.

 

4.11         Investment Company Act; Other Regulations.  The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board, the Minnesota Public Utilities Commission and the
FERC under the Federal Power Act) that limits its ability to incur Indebtedness.

 

4.12         Use of Proceeds.  The proceeds of the Revolving Loans and the
Letters of Credit shall be used to effect the Refinancing, to pay fees and
expenses incurred in connection therewith and for general corporate purposes
(including commercial paper support).

 

30

--------------------------------------------------------------------------------


 

4.13         Accuracy of Information, etc.  The information, taken as a whole,
contained in this Agreement, the other Loan Documents, the Confidential
Information Memorandum or the other documents, certificates or statements
furnished by or on behalf of the Borrower to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, did not contain as
of the date such information was so furnished (or, in the case of the
Confidential Information Memorandum, together with all other information so
furnished to the Lenders prior to the Closing Date, as of the date of this
Agreement), any untrue statement of a material fact or omit to state a material
fact necessary to make the information contained herein or therein not
misleading in light of the circumstances under which such information was
furnished.

 

4.14    Solvency.  The Borrower is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be,
Solvent.

 


SECTION 5.           CONDITIONS PRECEDENT


 

5.1           Conditions to Initial Extension of Credit.  The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

 

(a)   Credit Agreement.  The Administrative Agent shall have received this
Agreement or, in the case of the Lenders, an Addendum, executed and delivered by
the Administrative Agent, the Borrower and each Person listed on Schedule 1.1A.

 

(b)   Termination of Existing Credit Facility.  The Administrative Agent shall
have received satisfactory evidence that the Existing Credit Agreement shall
have been terminated, all commitments thereunder shall have been terminated and
all amounts owing thereunder shall have been paid in full (the “Refinancing”).

 

(c)   Financial Statements.  The Lenders shall have received audited
consolidated financial statements of the Borrower for the 2003, 2004 and 2005
fiscal years, and such financial statements shall not, in the reasonable
judgment of the Lenders, reflect any material adverse change in the consolidated
financial condition of the Borrower, as reflected in the financial statements
contained in the Confidential Information Memorandum.

 

(d)   Approvals.  All governmental and third party approvals, if any, required
as of the Closing Date in connection with the Refinancing and the transactions
contemplated hereby shall have been obtained on satisfactory terms and shall be
in full force and effect.

 

(e)   Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.

 

(f)    Closing Certificate; Certified Articles of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Closing Date, substantially in the form of Exhibit A,
with appropriate insertions and attachments, including the articles of
incorporation of the Borrower certified by the relevant authority of the
jurisdiction of organization of the Borrower, and (ii) a long form good standing
certificate for the Borrower from its jurisdiction of organization.

 

31

--------------------------------------------------------------------------------


 

(g)   Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:

 

(i)    the legal opinion of Jones Day, special New York counsel to the Borrower;
and

 

(ii)   the legal opinion of Gary R. Johnson, general counsel of Xcel Energy Inc.

 

Each such legal opinion shall cover such matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.

 

5.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a)     Representations and Warranties.  Each of the representations and
warranties made by the Borrower in or pursuant to the Loan Documents (other than
the representations and warranties contained in Sections 4.2 and 4.6, which
representations and warranties need only be true and correct on and as of the
Closing Date) shall be true and correct in all material respects on and as of
such date as if made on and as of such date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such earlier date.

 

(b)     No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(c)     Other Documents.  In the case of any extension of credit made on an
Increased Revolving Commitment Closing Date, the Administrative Agent shall have
received such customary documents and information as it may reasonably request.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 


SECTION 6.           AFFIRMATIVE COVENANTS


 

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Revolving Loan or other
amount is owing to any Lender or the Administrative Agent hereunder:

 

6.1           Financial Statements.  The Borrower shall furnish to the
Administrative Agent (which shall in turn furnish to the Lenders):

 

(a)   as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as of the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing; and

 

32

--------------------------------------------------------------------------------


 

(b)   as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

 

All such financial statements shall present fairly, in all material respects,
the financial position of the Borrower and its Subsidiaries and shall be
prepared in reasonable detail and in accordance with GAAP applied (except as
approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods.

 

6.2           Certificates; Other Information.  The Borrower shall furnish to
the Administrative Agent (which shall in turn furnish to the Lenders, or, in the
case of clause (c), to the relevant Lender):

 

(a)   concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, during such period the Borrower
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a compliance
certificate containing all information and calculations necessary for
determining compliance by the Borrower with the provisions of Section 7.1 of
this Agreement as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be;

 

(b)   within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all reports on Forms 10-K, 10-Q and 8-K that the
Borrower files with the SEC; and

 

(c)   promptly, such additional financial and other information as any Lender
may from time to time reasonably request through the Administrative Agent.

 

6.3           Payment of Obligations and Taxes.  The Borrower shall and shall
cause each of its Significant Subsidiaries to pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its obligations (including, without limitation, obligations with respect
to taxes) of whatever nature which, if unpaid, undischarged or otherwise
unsatisfied are or might become a Lien or other charge upon any properties of
the Borrower or any Significant Subsidiary, except that neither the Borrower nor
any Subsidiary shall be required to pay, discharge or otherwise satisfy any such
obligation (i) whose amount, applicability or validity is being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary has provided adequate reserves in accordance with GAAP or (ii) where
failure to pay, discharge or otherwise satisfy such obligation could not, in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

6.4           Maintenance of Existence; Compliance.  The Borrower shall and
shall cause each of its Significant Subsidiaries:

 

33

--------------------------------------------------------------------------------


 

(a) to preserve, renew and keep in full force and effect its organizational
existence, except as otherwise permitted by Section 7.3 or 7.4;

 

(b) to take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except
(i) as otherwise permitted by Section 7.3 and (ii) to the extent that failure to
do so could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and

 

(c) to comply with all Contractual Obligations and Requirements of Law, except
to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6.5           Maintenance of Property; Insurance.  The Borrower shall and shall
cause each of its Significant Subsidiaries to (a) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and except where the failure to do so could not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect, and (b) maintain
with financially sound and reputable insurance companies insurance on its
property in at least such amounts (subject to deductibles and self-retention
limits) and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business.

 

6.6           Inspection of Property; Books and Records; Discussions.  The
Borrower shall and shall cause each of its Significant Subsidiaries to (a) keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) from time to
time during normal business hours and on reasonable prior notice, permit
representatives of any Lender to visit and inspect any of its properties
(subject to such physical security requirements as the Borrower or the
applicable Significant Subsidiary may require) and examine and make abstracts
from any of its books and records (except to the extent that such access is
restricted by law or by a bona fide non-disclosure agreement not entered into
for the purpose of evading the requirements of this Section 6.6), at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Borrower and the Significant Subsidiaries with officers and employees of the
Borrower and the Significant Subsidiaries and with their independent certified
public accountants.

 

6.7           Notices.  Promptly after any officer of the Borrower with
responsibility for the matter in question becomes aware thereof, the Borrower
shall give notice to the Administrative Agent (which shall in turn furnish such
notice to the Lenders) of:

 

(a)   the occurrence of any Default or Event of Default;

 

(b)   any (i) default or event of default under any Contractual Obligation of
the Borrower or any Significant Subsidiary or (ii) litigation, investigation or
proceeding that may exist at any time between the Borrower or any Significant
Subsidiary, on the one hand, and any Governmental Authority, on the other hand,
that in either case, if not cured could reasonably be expected to have a
Material Adverse Effect;

 

(c)   (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the

 

34

--------------------------------------------------------------------------------


 

withdrawal from, or the termination, Reorganization or Insolvency of, any Plan,
which in any case could reasonably be expected to have a Material Adverse
Effect; and

 

(d)   any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or such Significant Subsidiary
proposes to take with respect thereto.

 

6.8           Ownership of Significant Subsidiaries. Except as permitted by
Section 6.10, 7.3 or 7.4, the Borrower shall at all times, directly or
indirectly own, beneficially and of record, 100% of each class of issued and
outstanding common stock of each Significant Subsidiary.

 

6.9           Scope of Business.  The Borrower shall, and shall cause each
Significant Subsidiary to, engage primarily in energy-related businesses.

 


6.10         SIGNIFICANT SUBSIDIARIES.  SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT THEN EXISTS OR ARISES AS A RESULT THEREOF, THE BORROWER MAY FROM TIME TO
TIME BY WRITTEN NOTICE DELIVERED TO THE ADMINISTRATIVE AGENT:


 


(A) DESIGNATE ANY SUBSIDIARY AS A SIGNIFICANT SUBSIDIARY; AND


 


(B) WITH RESPECT TO ANY DESIGNATED SIGNIFICANT SUBSIDIARY, REVOKE ITS
DESIGNATION AS A SIGNIFICANT SUBSIDIARY; PROVIDED THAT THE ASSETS OF SUCH
DESIGNATED SIGNIFICANT SUBSIDIARY COULD HAVE BEEN DISPOSED OF PURSUANT TO THE
PROVISIONS OF SECTION 7.4 IF SUCH TRANSACTION WERE TREATED AS A DISPOSITION OF
THE ASSETS OF SUCH DESIGNATED SIGNIFICANT SUBSIDIARY.


 

SECTION 7.           NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Revolving Loan or other
amount is owing to any Lender or the Administrative Agent hereunder:

 

7.1           Ratio of Funded Debt to Total Capital.  The Borrower shall not
permit the ratio of Funded Debt of the Borrower and its Subsidiaries on a
consolidated basis to Total Capital as at the last day of any fiscal quarter of
the Borrower to exceed 0.65 to 1.00.

 

7.2           Liens.  The Borrower shall not, and shall not permit any of its
Significant Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, whether now owned or
hereafter acquired, except for Permitted Liens.

 

7.3           Fundamental Changes.  The Borrower shall not, and shall not permit
any of its Significant Subsidiaries to, directly or indirectly, merge or
consolidate with any Person, except that, if after giving effect thereto no
Default or Event of Default would exist, this Section 7.3 shall not apply to
(a) any merger or consolidation of the Borrower with any one or more Persons
(including any Subsidiary), so long as the successor entity (if other than the
Borrower) (i) is a Person organized and duly existing under the law of any state
of the United States and (ii) assumes, in form reasonably satisfactory to the
Administrative Agent, all of the obligations of the Borrower under this
Agreement, (b) any merger or consolidation of a Significant Subsidiary with
another Subsidiary, provided that the continuing Person shall be a Significant
Subsidiary, and (c) any merger or consolidation of a Significant Subsidiary with
another Person if after giving effect thereto the survivor is no longer a
Significant Subsidiary and the

 

35

--------------------------------------------------------------------------------


 

assets of such Significant Subsidiary could have been Disposed of pursuant to
the provisions of Section 7.4 if such transaction were treated as a Disposition
of the assets of such Significant Subsidiary.  In the event of any merger or
consolidation of or by the Borrower in which the Borrower is not the surviving
entity, the surviving entity of such merger or consolidation shall deliver to
the Administrative Agent for the benefit of the Lenders all information
reasonably necessary to comply with the identification requirements of the Act
(as defined in Section 10.17).

 

7.4           Disposition of Property.  The Borrower shall not, directly or
indirectly, Dispose of, in one transaction or a series of transactions, all or
substantially all of its business or property, whether now owned or hereafter
acquired.

 

7.5      Transactions with Affiliates.  The Borrower shall not, and shall not
permit any of its Significant Subsidiaries to, directly or indirectly, enter
into any transaction with any Affiliate (other than the Borrower or any
Significant Subsidiary) unless such transaction is upon fair and reasonable
terms no less favorable to the Borrower or such Significant Subsidiary than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; provided, however, that this Section 7.5 shall not prohibit any
transaction subject to the jurisdiction of the FERC or any applicable state
regulatory commission.

 

7.6           Swap Agreements.  The Borrower shall not, and shall not permit any
of its Significant Subsidiaries to, directly or indirectly, enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which the Borrower or any Significant Subsidiary has actual exposure or in
respect of an anticipated transaction and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Significant Subsidiary.

 

7.7           Clauses Restricting Subsidiary Distributions.  The Borrower shall
not, and shall not permit any of its Significant Subsidiaries to, directly or
indirectly, enter into or suffer to exist or become effective (including by way
of amendment, supplement or other modification of an agreement existing on the
Closing Date) any consensual encumbrance or restriction on the ability of any
Significant Subsidiary of the Borrower to make payments, directly or indirectly,
to its shareholders by way of dividends, repayment of loans or intercompany
charges, or other returns on investments that is more restrictive than any such
encumbrance or restriction applicable to such Significant Subsidiary on the
Closing Date; provided that this Section 7.7 shall not apply to (a) limitations
or restrictions imposed by law or in regulatory proceedings or (b) financial
covenants contained in any agreement or indenture requiring compliance with
financial tests or ratios, so long as such financial covenants could not
reasonably be expected to impair the Borrower’s ability to repay the Obligations
as and when due.

 


SECTION 8.           EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 

(a)   the Borrower shall fail to pay any principal of any Revolving Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Revolving Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

 

(b)   any representation or warranty made or deemed made by the Borrower herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other

 

36

--------------------------------------------------------------------------------


 

statement furnished by it at any time under or in connection with this Agreement
or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; or

 

(c)   the Borrower shall default in the observance or performance of any
agreement contained in Section 6.4(a) (with respect to the Borrower only),
Section 6.7(a) or Section 7 of this Agreement; or

 

(d)   the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

(e)   any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (e) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) Indebtedness that
becomes due as a result of (A) the Borrower or any Significant Subsidiary
effecting an optional redemption, voluntary prepayment, voluntary defeasance or
voluntary repurchase of such Indebtedness or (B) a similar event or condition
occurring at the election of the Borrower or any Significant Subsidiary or
(iii) Swap Agreements and Commodity Swap Agreements that are cancelled or
terminated at the option of either party thereto, other than as a result of a
default, event of default or early termination event; or

 

(f)    (i) the Borrower or any Significant Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Significant Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Significant Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
the Borrower or any Significant Subsidiary any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any Significant Subsidiary shall take any
corporate action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) the Borrower or any Significant Subsidiary shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

 

(g)     (i) any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan subject to
Section 412 of the Code or Section 302 of ERISA or any Lien in

 

37

--------------------------------------------------------------------------------


 

favor of the PBGC or a Plan shall arise on the assets of any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) in connection with a withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan, any Commonly
Controlled Entity shall, or is reasonably likely to, incur any unpaid liability
or (vi) any other similar event or condition shall occur or exist with respect
to a Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

 

(h)   one or more judgments or decrees shall be entered against the Borrower or
any Significant Subsidiary involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $50,000,000 or more, and such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or

 

(i)    a Change in Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the Revolving
Commitments shall immediately terminate and the Revolving Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents shall immediately become due and payable, and (B) if such event
is any other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Revolving Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit.  During the continuance of an Event of Default, the Administrative Agent
may, or upon the request of the Required Lenders shall, apply any Excess Balance
(as defined below) to repay the Obligations.  If all Obligations (other than L/C
Obligations in respect of undrawn Letters of Credit) have been paid in full, the
Excess Balance shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto).  If no Event of Default is then continuing, the
Administrative Agent shall return to the Borrower the balance in the cash
collateral account.  For purposes hereof, “Excess Balance” means the amount by
which the balance in the cash collateral account exceeds the undrawn and
unexpired amount of the Letters of Credit.  Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower.

 

SECTION 9.           THE AGENTS

 

9.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents,

 

38

--------------------------------------------------------------------------------


 

and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.   Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

9.3           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower. 
Neither any Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as an Agent or any of its Affiliates in any capacity.

 

9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note had been assigned in accordance with
the provisions of Section 10.6 hereof.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders),

 

39

--------------------------------------------------------------------------------


 

and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Revolving Loans.

 

9.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

9.6           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Borrower or any affiliate of
the Borrower, shall be deemed to constitute any representation or warranty by
any Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Revolving Loans hereunder and
enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any affiliate of the Borrower that may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

9.7           Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Revolving Loans shall have been paid in full, ratably in accordance with
such Aggregate Exposure Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Revolving Loans) be imposed on, incurred by or asserted against such Agent in
any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to

 

40

--------------------------------------------------------------------------------


 

have resulted from such Agent’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the payment of the Revolving Loans and
all other amounts payable hereunder.

 

9.8           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower as though such Agent were not an Agent.  With respect
to its Revolving Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

9.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Revolving Loans.  If no
successor agent has accepted appointment as Administrative Agent by the date
that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

 

9.10         Documentation Agents and Syndication Agent.  Neither any
Documentation Agent nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.

 

SECTION 10.         MISCELLANEOUS

 

10.1         Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and the Borrower may, or, with the written consent of the
Required Lenders, the Administrative Agent and the Borrower may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) except as set forth in Section 2.17,
forgive the principal amount or extend the final scheduled date of maturity of
any Revolving Loan or Reimbursement Obligation, reduce the stated rate of any
interest or fee payable hereunder (except in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders)) or extend the scheduled
date of any payment

 

41

--------------------------------------------------------------------------------


 

thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.11(a) or Section 2.11(b) without the written consent of
each Lender directly affected thereby, (v) amend, modify or waive any provision
of Section 9 without the written consent of the Administrative Agent; or
(vi) amend, modify or waive any provision of Section 3 without the written
consent of each Issuing Lender.  Notwithstanding anything contained in this
Section 10.1, the Revolving Termination Date with respect to any Lender may not
be extended with respect to such Lender without its written consent.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future holders of the Revolving Loans.  In the case
of any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver, except to the extent expressly
provided therein, shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.  Notwithstanding the foregoing,
the Administrative Agent may waive payment of the fee required by
Section 10.6(b)(ii)(B) without obtaining the consent of any other party to this
Agreement

 

10.2         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
electronic transmission or telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Borrower:

414 Nicollet Mall

 

Minneapolis, MN 55401

 

Attention: Treasurer

 

Telecopy: 612-215-5311

 

Telephone: 612-215-4627

 

 

 Administrative Agent:

c/o Loan and Agency Services Group

 

1111 Fannin, 10th Floor

 

Houston, TX 77002

 

Attention: Jamie Garcia

 

Telecopy: 713-427-6307

 

Telephone: 713-750-2377

 

 

with a copy to:

JPMorgan Chase Bank, N.A.

 

270 Park Avenue, 4th Floor

 

New York, NY 10017

 

Attention: Peter Ling

 

Telecopy: 212-270-0213

 

Telephone: 212-270-4676

 

 

and, if regarding Letters
of Credit, with a copy to:

JPMorgan Chase LOC Tampa

 

42

--------------------------------------------------------------------------------


 

 

10420 Highland Mn Dr

 

Block 2, Floor 4

 

Tampa, FL 33610

 

Attention: James Alonzo

 

Telecopy: 813-432-5161

 

Telephone: 813-432-6339

 

And if to any other Issuing Lender, at its address for notices set forth in its
Issuing Lender Agreement.

 

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received.

 

Unless and until the Administrative Agent is notified in writing by the Borrower
to the contrary, the Borrower hereby authorizes the Administrative Agent to rely
on any notices in respect of the making, extension, conversion or continuation
of Revolving Loans and the Types of Revolving Loans and the Interest Periods
applicable to Eurodollar Loans given by any Responsible Officer or any designee
of a Responsible Officer of which the Administrative Agent is notified in
writing.  Notices by the Borrower in respect of the making, extension,
conversion or continuation of Revolving Loans and the Types of Revolving Loans
and the Interest Periods applicable to Eurodollar Loans may be given
telephonically, and the Borrower agrees that the Administrative Agent may rely
on any such notices made by any person or persons which the Administrative Agent
in good faith believes to be acting on behalf of the Borrower.  The Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation of
any telephonic notice, if such confirmation is requested by the Administrative
Agent.  Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Information required to be delivered pursuant to Sections 6.1 and 6.2(b) shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Administrative Agent (which notice the Administrative Agent shall
promptly provide to the Lenders)  that such information has been posted on the
SEC website on the Internet at sec.gov/edaux/searches.htm, on the Borrower’s
IntraLinks site at intralinks.com or at another website identified in such
notice and accessible by the Lenders without charge.

 

10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Loans and other extensions of credit hereunder.

 

43

--------------------------------------------------------------------------------


 

10.5         Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Revolving Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries or any of their properties and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against the Borrower under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities resulted
from the gross negligence or willful misconduct of such Indemnitee.  Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery that arise as a result of such
Indemnitee’s status as a Lender or the Administrative Agent, or an officer,
director, employee, affiliate, agent or controlling person thereof, with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee, except to the extent that such claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses have resulted from the
gross negligence or willful misconduct of such Indemnitee.  All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor.  Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to the Borrower at the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive repayment of the
Revolving Loans and all other amounts payable hereunder.

 

10.6         Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of an Issuing Lender that issues any

 

44

--------------------------------------------------------------------------------


 

Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more financial institutions or other entities (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments and the
Revolving Loans at the time owing to it) with the prior written consent of:

 

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender or, if an Event of Default has occurred and is continuing, any other
Person; and

 

(B) the Administrative Agent and each Issuing Lender.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitments or Revolving Loans, the amount of the Revolving
Commitments or Revolving Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower, the Administrative Agent and each
Issuing Lender otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 10.5 in respect of the period that it was a
Lender).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Revolving Loans and L/C Obligations owing to, each Lender pursuant to the

 

45

--------------------------------------------------------------------------------


 

terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Lenders and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)(i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Revolving Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of such Lender pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.14 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  In addition, any Participant that is a Non-U.S. Lender shall
not be entitled to the benefits of Section 2.13 unless such Participant complies
with Section 2.13(d).

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations to a
Federal Reserve Bank.

 


(E)  THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT LENDER,
AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE TRANSACTIONS
OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.


 

10.7         Adjustments; Set-off.  (a)  Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefitted Lender”) shall, at any time after the
Revolving Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than

 

46

--------------------------------------------------------------------------------


 

any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 


(B)  IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW, EACH
LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY OR AFFILIATE THEREOF TO OR
FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER, AS THE CASE MAY BE.  EACH LENDER
AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY
SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 

10.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12       Submission To Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)   submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the

 

47

--------------------------------------------------------------------------------


 

courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)   consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)   agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth or referenced in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)   agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)   waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13       Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)     neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

10.14       Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all information provided to it by or on behalf of
the Borrower, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement and to use such information solely in connection
with evaluating, administering, structuring and/or approving the credit facility
contemplated hereby; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, solely for
the purpose of evaluating, administering, structuring and/or approving the
credit facility contemplated hereby, (b) subject to an agreement to comply with
the provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty (or any professional advisor to such
counterparty) to any Swap Agreement with respect to this Agreement, the
Revolving Loans or the Revolving Commitments, (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, solely for the purpose of evaluating, administering,
structuring and/or approving the credit facility contemplated hereby, (d) upon
the request or demand of any Governmental Authority, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the

 

48

--------------------------------------------------------------------------------


 

National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

 

10.15       WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

10.16       Delivery of Addenda.  Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent an Addendum duly
executed by such Lender.

 

10.17       USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

10.18       Existing Credit Agreement.  The Borrower, JPMorgan Chase Bank, N.A.,
as administrative agent, and the “Lenders” (as defined in the Existing Credit
Agreement) party to the Existing Credit Agreement comprising the “Required
Lenders” as defined therein, hereby agree that (i) the commitments and all other
obligations of the Lenders under the Existing Credit Agreement shall terminate
in their entirety immediately and automatically upon the effectiveness of this
Agreement, without further action by any party to the Existing Credit Agreement,
(ii) all accrued fees under the Existing Credit Agreement shall be due and
payable at such time and (iii) subject to the funding loss indemnities in the
Existing Credit Agreement, the Borrower may prepay any and all loans outstanding
thereunder on the date of effectiveness of this Agreement. 

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

NORTHERN STATES POWER COMPANY

 

 

 

By:

/s/ George E. Tyson, II

 

 

Name: George E. Tyson II

 

 

Title:   Vice President and Treasurer

 

50

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent and as a Lender

 

 

 

By:

/s/ Michael J. DeForge

 

 

Name: Michael J. DeForge

 

 

Title:   Vice President

 

51

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Syndication Agent and as a Lender

 

 

 

By:

/s/ Sydney Dennis

 

 

Name: Sydney Dennis

 

 

Title: Director

 

52

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as Documentation Agent and as a Lender

 

 

 

By:

/s/ Raymond J. Palmer

 

 

Name: Raymond J. Palmer

 

 

Title:   Vice President

 

53

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, as Documentation Agent and
as a Lender

 

 

 

By:

/s/ Matthew A. Ross

 

 

Name: Matthew A. Ross

 

 

Title: Vice President & Manager

 

54

--------------------------------------------------------------------------------


 

 

WELLS FARGO, NATIONAL ASSOCIATION, as Documentation Agent and as a Lender

 

 

 

By:

/s/ Patrick McCue

 

 

Name: Patrick McCue

 

 

Title: Vice President

 

55

--------------------------------------------------------------------------------


 

Schedule 1.1A

 

Revolving Commitments

 

Lenders

 

Revolving Commitment

 

JPMorgan Chase Bank, N.A.

 

$

33,888,888.89

 

Barclays Bank PLC

 

$

33,888,888.89

 

Bank of America, N.A.

 

$

26,666,666.67

 

The Bank of New York

 

$

26,666,666.67

 

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

 

$

26,666,666.67

 

BMO Capital Markets Financing, Inc.

 

$

26,666,666.67

 

BNP Paribas

 

$

26,666,666.67

 

Citicorp USA, Inc.

 

$

26,666,666.67

 

KeyBank National Association

 

$

26,666,666.67

 

Morgan Stanley Bank

 

$

26,666,666.67

 

The Royal Bank of Scotland PLC

 

$

26,666,666.67

 

The Bank of Nova Scotia

 

$

26,666,666.67

 

UBS Loan Finance LLC

 

$

26,666,666.67

 

Wells Fargo, National Association

 

$

26,666,666.67

 

Credit Suisse, Cayman Islands Branch

 

$

17,777,777.77

 

William Street Commitment Corporation

 

$

17,777,777.77

 

Lehman Brothers Bank, FSB

 

$

17,777,777.77

 

Merrill Lynch Bank USA

 

$

17,777,777.77

 

Mizuho Corporate Bank, Ltd.

 

$

17,777,777.77

 

U.S. Bank National Association

 

$

17,777,777.77

 

Amarillo National Bank

 

$

5,555,555.56

 

Total

 

$

500,000,000.00

 

 

56

--------------------------------------------------------------------------------


 

SCHEDULE 1.1B

 

EXISTING LETTERS OF CREDIT

 

Northern States Power Company, a Minnesota corporation

 

1.             Letter of Credit No. NZS 336112

·                  Face Amount: $375,000.00

·                  Issued by: Wells Fargo

·                  Beneficiary: Hennepin County

·                  Expiration: April 13, 2007, with automatic renewal

 

2.             Letter of Credit No. NZS336111

·                  Face Amount: $3,000,000.00

·                  Issued by: Wells Fargo

·                  Beneficiary: Nuclear Regulatory Commission

·                  Expiration: July 1, 2007, with automatic renewal

 

3.             Letter of Credit No. NZS462606

·                  Face Amount: $5,319,335.00

·                  Issued by: Wells Fargo

·                  Beneficiary: Minnesota Pollution Control Agency

·                  Expiration: November 30, 2007, with automatic renewal

 

4.             Letter of Credit No. NZS398198

·                  Face Amount: $10,000.00

·                  Issued by: Wells Fargo

·                  Beneficiary: City of Maple Grove

·                  Expiration: May 15, 2007, with automatic renewal

 

5.             Letter of Credit No. NZS336372

·                  Face Amount: $5,000.00

·                  Issued by: Wells Fargo

·                  Beneficiary: City of Sioux Falls

·                  Expiration: October 22, 2007, with automatic renewal

 

6.             Letter of Credit No. NZS383500

·                  Face Amount: $5,000.00

·                  Issued by: Wells Fargo

·                  Beneficiary: Sherburne County Public Works

·                  Expiration: December 31, 2007, with automatic renewal

 

7.             Letter of Credit No. NZS353810

·                  Face Amount: $25,000.00

·                  Issued by: Wells Fargo

·                  Beneficiary: Employers Insurance of Wausau

·                  Expiration: February 1, 2007, with automatic renewal

 

1

--------------------------------------------------------------------------------


 

8.             Letter of Credit No. NZS574050

·                  Face Amount: $24,307,800.00

·                  Issued by: Wells Fargo

·                  Beneficiary: American Fuel Resources LLC

·                  Expiration: February 14, 2007, with no automatic renewal

 

9.             Letter of Credit No. NZS510340

·                  Face Amount: $1,110,000.00

·                  Issued by: Wells Fargo

·                  Beneficiary: New York Independent System Operator

·                  Expiration: January 30, 2008, with automatic renewal

 

10.           Letter of Credit No. NZS583784

·                  Face Amount: $5,000.00

·                  Issued by: Wells Fargo

·                  Beneficiary: Brown’s Creek Watershed District

·                  Expiration: November 3, 2007, with no automatic renewal

 

11.           Letter of Credit No. NZS586392

·                  Face Amount: $7,000.00

·                  Issued by: Wells Fargo

·                  Beneficiary: Rice Creek Watershed District

·                  Expiration: December 7, 2007, with no automatic renewal

 

2

--------------------------------------------------------------------------------


 

NSP-M Schedules

 

SCHEDULE 4.1

 

FINANCIAL CONDITION

 

In addition to the matters disclosed in the Financial Statements and
Supplementary Data in Item 8 of the Borrower’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2005 and the Notes thereto, as well as the
matters disclosed in the Financial Statements in Item 1 of the Borrower’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2006, and the
Notes thereto, the Borrower and its Significant Subsidiaries have the following
material Guarantee Obligations, contingent liabilities, liabilities for taxes,
long-term leases, forward or long-term commitments, including interest rate or
foreign currency swaps and exchange transactions, and obligations in respect of
derivatives:

 

In November 2006, Northern States Power Company (Minnesota) (“NSP”) filed an
application with the Minnesota Public Utilities Commission in which it proposed
to purchase 375 MW of power from Manitoba Hydro beginning in 2015. Any power
purchase agreement would be subject to regulatory approval and negotiation and
execution of definitive documentation.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.2

 

EVENTS AND DEVELOPMENTS SINCE DECEMBER 31, 2005

 

1.             See disclosure regarding the Borrower and its Subsidiaries in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2005 filed with the SEC (the “2005 Form 10-K”).

 

2.             See disclosure regarding the Borrower and its Subsidiaries in the
Borrower’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2006,
June 30, 2006 and September 30, 2006 filed with the SEC (the “2006 Form 10-Qs”).

 

3.             The following disclosure contains updated information with
respect to certain of the matters discussed in the 2005 Form 10-K and the 2006
Form 10-Qs:

 

In November 2006, Northern States Power Company (Minnesota) (“NSP”) filed an
application with the Minnesota Public Utilities Commission in which it proposed
to purchase 375 MW of power from Manitoba Hydro beginning in 2015. Any power
purchase agreement would be subject to regulatory approval and negotiation and
execution of definitive documentation.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.6

 

LITIGATION

 

1.             See disclosure regarding the Borrower and its Subsidiaries
(i) under the headings “ELECTRIC UTILITY OPERATIONS — Summary of Recent Federal
Regulatory Developments”, “— Ratemaking Principles — Pending and Recently
Concluded Regulatory Proceedings — FERC”, and “— Pending and Recently Completed
Regulatory Proceedings — MPUC” in Item 1 of the Borrower’s 2005 Form 10-K,
(ii) under the headings “Environmental Contingencies” and “Legal Contingencies”
in Note 11 to the Consolidated Financial Statements of the Borrower and its
subsidiaries as of and for the year ended December 31, 2005, in Item 8 of the
Borrower’s 2005 Form 10-K and (iii) under the heading “Legal Proceedings” in
Item 3 of the Borrower’s 2005 Form 10-K.

 

2.             See disclosure regarding the Borrower and its Subsidiaries in
Note 2 (Regulation) and Note 3 (Commitments and Contingent Liabilities) in each
of the 2006 Form 10-Qs.

 

3.             See disclosure regarding the Borrower and its Subsidiaries in
Item 1 of Part II (Legal Proceedings) in Borrower’s Form 10-Q for the quarter
ended September 30, 2006.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.7

 

OWNERSHIP OF PROPERTIES

 

Other than those assets disposed of in the ordinary course of business, Borrower
and/or its Significant Subsidiaries have disposed of the following material
assets since September 30, 2006:

 

NONE

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

EXISTING LIENS

Northern States Power Company, a Minnesota corporation

 

1.                                       Liens created under the Indenture dated
as of February 1, 1937, as supplemented and restated by the Supplemental and
Restated Trust Indenture dated May 1, 1988, between the Borrower and BNY Midwest
Trust Company, as successor trustee to Harris Trust and Savings Bank, as
supplemented and amended from time to time, which is a Lien on all property,
real, personal and mixed now owned or hereafter acquired or to be acquired,
securing indebtedness as described in the Borrower’s Consolidated Statements of
Capitalization contained in the Borrower’s 2006 Form 10-Q dated September 30th,
2006.

 

1

--------------------------------------------------------------------------------